                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,             )
                                      )       ORDER
               Plaintiff,             )
                                      )
       vs.                            )
                                      )
Victoria Charlene David,              )       Case No. 1:17-cr-164
                                      )
               Defendant.             )

       On October 31, 2018, the court entered an order: (1) granting defendant’s request for a

furlough; (2) releasing defendant on November 2, 2018, with instructions to report to and reside at

Prairie St. John’s treatment facility in Fargo, North Dakota; and (3) directing that defendant

surrender to the United States Marshal’s office in Fargo upon her discharge from Prairie St. John’s.

       On November 13, 2018, the Pretrial Services Office advised the court that Prairie St. John’s

had deemed defendant ineligible for treatment following an evaluation and is planning to discharge

her from its facility on or about November 16, 2018.

       The court finds little value in allowing defendant to remain at Prairie St. John’s until

November 16, 2018, given that it has deemed her ineligible for treatment. Accordingly, the court

vacates its order granting defendant’s request for a furlough. Defendant shall be remanded to the

custody of the United States Marshall pending final disposition of this matter. Rather than having

defendant report to the United States Marshal’s office, the United States Marshal shall pick

defendant up at Prairie St. John’s.

       IT IS SO ORDERED.

       Dated this 13th day of November, 2018.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
